      Case: 1:19-cv-02008 Document #: 1 Filed: 03/22/19 Page 1 of 18 PageID #:1



                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

DERLESHER EDWARDS and JENNIFER                   )
LEAVELL, individually and on behalf of all       )
others similarly situated,                       )
                                                 )      Case No. 1:19-cv-2008
               Plaintiffs,                       )
                                                 )
       vs.                                       )      COMPLAINT
                                                 )
TOP TIER SAFETY INC.,                            )
                                                 )      JURY DEMANDED
               Defendant.                        )
                                                 )



       Now come the Plaintiffs, DERLESHER EDWARDS (“Edwards”) and JENNIFER

LEAVELL (“Leavell”) (collectively referred to herein as “Plaintiffs”), individually and on behalf

of all those similarly situated, and for their Class Action Complaint against Defendant, TOP TIER

SAFETY INC. (“Defendant”), Plaintiffs allege as follows:

                                        INTRODUCTION

       1.      This Complaint challenges systemic illegal employment practices which resulted

in violations of the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201, et seq., the Illinois

Minimum Wage Law (“IMWL”), 820 ILCS 105/1, et seq., and the Chicago Minimum Wage

Ordinance (“CMWO”), Chicago Municipal Code §§ 1-24-010, et seq.

       2.      Plaintiffs allege on information and belief that Defendant acted intentionally and

with deliberate indifference and conscious disregard of the rights of its employees in, among other

things, failing to pay all regular and overtime wages due, failing to pay wages in a timely fashion,

and failing to keep accurate payroll records.
      Case: 1:19-cv-02008 Document #: 1 Filed: 03/22/19 Page 2 of 18 PageID #:2



       3.      Plaintiffs bring this Class Action against Defendant pursuant to Fed. R. Civ. P. 23.

All allegations in this Complaint are based upon information and belief, except for those

allegations which pertain to the Plaintiffs named herein and their counsel. Each allegation in this

Complaint either has evidentiary support or is likely to have evidentiary support after a reasonable

opportunity for further investigation and discovery.

                                JURISDICTION AND VENUE

       4.      This Court has jurisdiction pursuant to 28 U.S.C. § 1331, as this action arises under

a law of the United States, the FLSA.

       5.      This Court has supplemental jurisdiction over Plaintiffs’ Illinois state law and

Chicago municipal ordinance claims pursuant to 28 U.S.C. § 1367(a).

       6.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) because a

substantial part of the events giving rise to this claim occurred in this District and Defendant

regularly conducts business throughout this District.

       7.      The unlawful acts alleged herein have a direct effect on Plaintiffs and other

employees similarly situated within this District. Plaintiffs and the putative Class Members have

suffered damages and will continue to suffer the same harm as the representative Plaintiffs as a

result of both Defendant’s wrongful conduct, unless the relief requested herein is granted.

                                            PARTIES

       8.      Edwards and Leavell are individuals who were at all relevant times residing in

Chicago, Illinois.

       9.      On information and belief, Defendant is a corporation of the State of Illinois, which

operates a private investigation, security guard, and security consulting service throughout the

Greater Chicago area, and whose principal place of business is located in Chicago, Illinois.



                                                 2
      Case: 1:19-cv-02008 Document #: 1 Filed: 03/22/19 Page 3 of 18 PageID #:3



       10.       Plaintiffs and Defendant are each “persons” as defined in 29 U.S.C. § 203(a).

       11.       Defendant is an “employer” as that term is defined by 29 U.S.C. § 203(d), as, on

information and belief, it included people acting directly or indirectly in the interest of an employer

in relation to Plaintiffs when they were employees.

       12.       Defendant is also an “employer” as that term is defined by 820 ILCS 105/3(c), as

it is a corporation for which one or more persons were gainfully employed on some day within a

calendar year.

       13.       Defendant is also an “employer” as that term is defined by Chicago Municipal Code

§ 1-24-010, as it is a corporation who gainfully employs at least one covered employee and

maintains a business facility within the geographic boundaries of Chicago, Illinois.

       14.       At all relevant times, Plaintiffs were both “employees” as that term is defined by

29 U.S.C. § 203(e)(1), as they were individuals who were employed by Defendant, who is an

“employer.”

       15.       At all relevant times, Plaintiffs were both “employees” as that term is defined by

820 ILCS 105/3, as they were individuals permitted to work by an employer in an occupation.

       16.       At all relevant times, Plaintiffs were also “employees” as that term is defined by

820 ILCS 115/2, 820 ILCS 105/3 and Chicago, Illinois Municipal Code § 1-24-010, as they were

individuals permitted to work by an employer in an occupation.

                                   FACTUAL ALLEGATIONS

       17.       At all times herein mentioned, the putative Class Members, including Plaintiffs,

were employees of Defendant in the City of Chicago and State of Illinois, and Defendant was and

employer who employed persons in the City of Chicago and the State of Illinois. As such, the

putative Class Members, including Plaintiffs, were the type of persons contemplated to be



                                                  3
      Case: 1:19-cv-02008 Document #: 1 Filed: 03/22/19 Page 4 of 18 PageID #:4



protected by the FLSA, the IMWL, and the CMWO, and said laws were intended to apply to

Defendant and to prevent the type of injuries and damages alleged herein.

       18.      Plaintiffs allege on information and belief that Defendant is and was advised by

skilled lawyers and other professionals, employees, and advisors with knowledge of the

requirements of the FLSA, the IMWL, and the CMWO.

       19.      During the relevant time period of this action, Defendants employed Plaintiffs, and

continue to employ other similarly-situated individuals to work as Security Officers at various

work sites throughout the Chicago metropolitan area.

       20.      During or about August of 2017, both Plaintiffs became employed by, and began

working for, Defendant as Security Officers.

       21.      Each week, an authorized agent and/or employee of Defendant would send a text

message to Plaintiffs with each of their work schedules.

       22.      The amount of time worked by Plaintiffs and other similarly-situated employees

of Defendant was recorded by hand through employees signing in and out at their job sites.

       23.      Plaintiffs and other similarly-situated employees of Defendant were supposed to

be paid by Defendant on a bi-weekly basis.

       24.      However, Plaintiffs and other similarly-situated employees were rarely, if ever,

paid on time.

       25.      Edwards spoke with her supervisors on multiple occasions about the fact that her

wages were not being paid as promised.

       26.      When Edwards first brought this issue to the attention of Defendant, her

supervisor, Chris Willis, paid her $60.00.




                                                 4
      Case: 1:19-cv-02008 Document #: 1 Filed: 03/22/19 Page 5 of 18 PageID #:5



       27.       On or about September 2, 2017, Edwards spoke with James Gonzales

(“Gonzales”), the Chief Executive Officer and founder of Defendant, about her concern over not

being paid.

       28.       Gonzales then paid Edwards $500.00 to partially compensate Edwards for the back

pay Defendant owed her.

       29.       Shortly thereafter, Gonzales paid Edwards another $300.00 for the same reason.

       30.       Out of the approximately 146 hours of regular wage hours Edwards worked for

Defendant between August and October of 2017, Edwards estimates she was only paid for 86 of

those hours.

       31.       Edwards also worked an average of 50 hours per week from between August and

October of 2017. However, she was not compensated for all of her overtime hours at 1 ½ times

her normal hourly wage.

       32.       Leavell estimates she was never paid for 115 hours of work she performed for

Defendant.

       33.       Defendant repeatedly made representations when employees where not paid on

scheduled paydays that their paychecks would be ready soon.

       34.       Plaintiffs allege, on information and belief, that Defendant had a consistent policy

or practice of failing to pay Class Members, including Plaintiffs, for all of their time spent working

for Defendant.

       35.       Plaintiffs allege, on information and belief, that Defendants had a consistent policy

or practice of failing to pay Class Members, including Plaintiffs, at a rate of 1 ½ times their normal

hourly wage for all of their time spent working overtime hours for Defendant.




                                                   5
      Case: 1:19-cv-02008 Document #: 1 Filed: 03/22/19 Page 6 of 18 PageID #:6



       36.    Plaintiffs also allege on information and belief that Defendants had a consistent

policy or practice of failing to provide Class Members, including Plaintiffs, with accurate wage

statements reflecting the true number of hours they worked.

       37.    During the time Edwards worked for Defendant between August and October of

2017, Edwards was promised by Defendant that she would be paid a wage of $10.00 per hour.

       38.    During the time that Leavell worked for Defendant between August and October

of 2017 Leavell was promised by Defendant that she would be paid a wage of $12.00 per hour.

       39.    On information and belief, similarly-situated employers also were promised by

Defendant they would be paid between $10.00 and $12.00 per hour.

       40.    During the time that Plaintiffs worked for Defendant between August and October

of 2017, the minimum wage under federal law was $7.25 per hour.

       41.    During the time that Plaintiffs worked for Defendant between August and October

of 2017, the minimum wage in the State of Illinois was $8.25 per hour.

       42.    During the time that Plaintiffs worked for Defendant between August and October

of 2017, the minimum wage in the City of Chicago was $11.00 per hour.

       43.    Defendant’s failure to pay Plaintiffs for all of their time worked caused Plaintiffs’

average hourly wage to fall below the applicable minimum wage under federal law at the time in

question.

       44.    Defendant’s failure to pay Plaintiffs for all of their time worked caused Plaintiffs’

average hourly wage to fall below the applicable minimum wage under Illinois law at the time in

question.




                                                6
       Case: 1:19-cv-02008 Document #: 1 Filed: 03/22/19 Page 7 of 18 PageID #:7



        45.    Defendant’s failure to pay Plaintiffs for all of their time worked caused Plaintiffs’

average hourly wage to fall below the applicable minimum wage under City of Chicago law at

the time in question

        46.    As a result, Plaintiffs and other similarly-situated employees were frequently not

fully compensated for all of their time spent working for Defendant, as required by applicable

law.

                                    CLASS ALLEGATIONS

        47.    Plaintiffs bring claims for violations of the FLSA, as an “opt-in” collective action

pursuant to 29 U.S.C. § 216(b), individually and on behalf of the following class of persons (the

“FLSA class”):

               All current and former employees of Defendant who worked for
               Defendant within three years prior to the filing of this Complaint,
               plus applicable tolling periods, who were not compensated at least
               the federal minimum wage for all hours worked, including at least
               one and one-half times their normal hourly wage for all for all hours
               worked over 40 hours during any given workweeks.

        48.    Plaintiffs also brings claims for violation of the IMWL, individually and on behalf

of the following class of persons (the “IMWL class”):

               All current and former employees of Defendant who worked for
               Defendant within three years prior to the filing of this Complaint,
               plus applicable tolling periods, who were not compensated at least
               the Illinois minimum wage for all hours worked, including at least
               one and one-half times their normal hourly wage for all for all hours
               worked over 40 hours during any given workweeks.

        49.    Plaintiffs also brings claims for violation of the CMWO, individually and on behalf

of the following class of persons (the “CMWO class”):

               All current and former employees of Defendant who worked for
               Defendant within three years prior to the filing of this Complaint,
               plus applicable tolling periods, who were not compensated at least
               the Chicago minimum wage for all hours worked, including at least


                                                 7
      Case: 1:19-cv-02008 Document #: 1 Filed: 03/22/19 Page 8 of 18 PageID #:8



                one and one-half times their normal hourly wage for all for all hours
                worked over 40 hours during any given workweeks.

          50.   The FLSA claims may be pursued by those who opt-in to the FLSA class, pursuant

to 29 U.S.C. §216(b), and who have previously filed consent to join forms in any transferred

actions.

          51.   Plaintiffs, individually and on behalf of other similarly-situated employees seek

relief on a collective basis challenging, among other violations, Defendant’s practice of failing to

accurately pay employees for all hours worked at an average hourly wage that exceeded the

minimum wages required under federal, Illinois, and Chicago law. The number and identity of the

other Plaintiffs yet to opt in and consent to be party Plaintiffs may be determined from Defendant’s

records, and potential class members can be easily and quickly be notified of the pendency of this

action.

          52.   The members of the FLSA Class, the IMWL Class, and the CMWO Class are so

numerous that joinder of all members would be impractical, if not impossible. The identity of the

members of the FLSA Class, the IMWL Class, and the CMWO Class are readily ascertainable by

review of Defendant’s records, including payroll records. Plaintiffs allege on information and

belief that there are hundreds of persons who are potentially Class Members.

          53.   The named Plaintiffs are fully prepared to take all necessary steps to fairly and

adequately represent the interests of the FLSA, IMWL, and CMWO Classes defined above, with

whom they have a well-defined community of interests and typicality of claims as demonstrated

herein. Plaintiffs’ attorneys are ready, willing, and able to fully and adequately represent the

FLSA Class, the IMWL Class, the CMWO Class, and the representative Plaintiffs. Plaintiffs’

attorneys’ firm have prosecuted and settled wage-and-hour class actions in the past and currently




                                                 8
      Case: 1:19-cv-02008 Document #: 1 Filed: 03/22/19 Page 9 of 18 PageID #:9



have a number of wage-and-hour class actions pending. Plaintiffs’ attorneys are competent and

experienced in the litigation of class actions.

       54.     Plaintiffs allege on information and belief that Defendant uniformly administered

corporate policies and practices by which Defendant failed to pay all earned regular and overtime

wages. Plaintiffs allege on information and belief that this conduct was accomplished with the

advance knowledge of, and designed with the intent of, willfully withholding appropriate wages

for work performed by the FLSA, IMWL, and CMWO Class Members.

       55.     In addition, Plaintiffs allege on information and belief that Defendants uniformly

administered a corporate policy, procedure, and practice of not maintaining accurate records, and

failing to provide true and accurate wage statements.

       56.     Plaintiffs allege on information and belief that the corporate conduct alleged herein

was accomplished with the advance knowledge of, and designed with the intent of, willfully and

intentionally failing to accurately record proper payroll records.

       57.     There are predominant common questions of law and fact and a community of

interest among Plaintiffs, the FLSA Class Members, the IMWL Class Members, and the CMWO

Class Members, concerning issues which include, but are not limited to, the following:

               a.      Whether Defendant failed to pay Plaintiffs, the FLSA Class Members, the

                       IMWL Class Members, and the CMWO Class Members at least the

                       applicable minimum wage for all hours worked;

               b.      Whether Defendant failed to pay Plaintiffs, the FLSA Class Members, the

                       IMWL Class Members, and the CMWO Class Members at least one and

                       one-half times their normal hourly wage for all for all hours worked over

                       40 hours during any given workweeks;



                                                  9
    Case: 1:19-cv-02008 Document #: 1 Filed: 03/22/19 Page 10 of 18 PageID #:10



               c.      Whether Plaintiffs and the FLSA Class Members were paid a wage by

                       Defendant that averaged below the required minimum wage under federal

                       law;

               d.      Whether Plaintiffs and the IMWL Class Members were paid a wage by

                       Defendant that averaged below the required minimum wage under Illinois

                       law;

               e.      Whether Plaintiffs and the CMWO Class Members were paid a wage by

                       Defendant that averaged below the required minimum wage under Chicago

                       city ordinance;

               f.      Whether Defendant failed to maintain accurate records of hours worked by

                       Plaintiffs, the FLSA Class Members, the IMWL Class Members, and the

                       CMWO Class Members; and

               g.      Whether any such actions of Defendant were undertaken willfully and/or

                       intentionally.

       58.     Plaintiffs’ claims are typical of the claims of all members of the FLSA Class, the

IMWL Class, and the CMWO Class. Plaintiffs are members of the FLSA Class, the IMWL Class,

and the CMWO Class, and have suffered harm as a result of Defendant’s violations of the FLSA,

the IMWL, and the CMWO, as alleged herein.

       59.     The FLSA, the IMWL, and the CMWO, upon which Plaintiffs base the claims set

forth herein contain provisions that are broadly remedial in nature. These laws and labor standards

serve an important public interest in establishing minimum working conditions in the City of

Chicago, the State of Illinois, and nationwide. These laws and labor standards protect the average




                                                10
    Case: 1:19-cv-02008 Document #: 1 Filed: 03/22/19 Page 11 of 18 PageID #:11



working employee from employers who may seek to take advantage of superior economic and

bargaining power over their employees.

       60.     The nature of this action and the format of laws available to Plaintiffs, the FLSA

Class Members, the IMWL Class Members, and the CMWO Class Members identified herein

make the Class Action format a particularly efficient and appropriate procedure to redress the

wrongs alleged herein. If each employee were required to file an individual lawsuit, Defendant

would gain an unconscionable advantage since they would be able to exploit and overwhelm the

limited resources of each individual employee with their vastly superior financial and legal

resources. Requiring each Class Member to pursue an individual remedy would also discourage

the assertion of lawful claims by current employees for fear of retaliation by Defendant, and even

by former employees, for fear of retaliation within the industry.

       61.     The prosecution of separate actions by the individual Class Members, even if

possible, would create a substantial risk of (a) inconsistent or varying adjudications with respect

to individual Class Members against Defendant, which would establish potentially incompatible

standards of conduct for Defendant, and/or (b) adjudications with respect to individual Class

Members which would, as a practical matter, be dispositive of the interests of the other Class

Members not parties to the adjudications, or which would substantially impair or impede the

ability of the Class Members to protect their interests. Further, the claims of all individual Class

Members are not sufficiently large to warrant vigorous individual prosecution considering all of

the concomitant costs and expenses.

       62.     A class action is superior to other available methods of fair and efficient

adjudication of this controversy, since individual litigation of the claims of all Class Members is

impracticable. Even if every Class Member could afford individual litigation, the court system



                                                 11
    Case: 1:19-cv-02008 Document #: 1 Filed: 03/22/19 Page 12 of 18 PageID #:12



could not. It would be unduly burdensome to the courts in which individual litigation of numerous

issues would proceed. Individualized litigation would also present the potential for varying,

inconsistent or contradictory judgments and would magnify the delay and expense to all parties,

and to the court system, resulting from multiple trials of the same complex factual issues. By

contrast, the conduct of this action as a class action presents fewer management difficulties,

conserves the resources of the parties and of the court system, and protects the rights of each Class

Member.

       63.     Proof of a common business practice or factual pattern which the named Plaintiffs

experienced will establish the rights of each of the FLSA Class Members, the IMWL Class

Members, and the CMWO Class Members to recovery on the causes of action alleged herein.

       64.     The FLSA Class Members, IMWL Class Members, and CMWO Class Members

are commonly entitled to a specific fund with respect to the compensation illegally and unfairly

retained by Defendant. The FLSA Class Members, the IMWL Class Members, and the CMWO

Class Members are commonly entitled to restitution of those funds being improperly withheld by

Defendant. This action is brought for the benefit of the entire FLSA, IMWL, and CMWO classes

and will result in the creation of a common fund.

       65.     Defendant has engaged in common, unlawful practices, such that injunctive relief

pursuant to Fed. R. Civ. P. 23 is further appropriate stop such practices.

                                   COUNT I
                 VIOLATIONS OF THE FAIR LABOR STANDARDS ACT

       66.      Plaintiffs incorporate all of the allegations and statements made in paragraphs 1

through 65 above as if fully reiterated herein.

       67.     The FLSA provides that “[e]very employer shall pay to each of his employees who

in any workweek is engaged in commerce or in the production of goods for commerce, or is


                                                  12
       Case: 1:19-cv-02008 Document #: 1 Filed: 03/22/19 Page 13 of 18 PageID #:13



employed in an enterprise engaged in commerce or in the production of goods for commerce,

wages…not less than $7.25 an hour...” 29 U.S.C. § 206(a)(1)(C).

         68.   Defendant failed to compensate Plaintiffs and the other FLSA Class Members for

all hours worked during the course of their employment at an average wage of at least $7.25 per

hour.

         69.   The Fair Labor Standards Act also provides that “no employer shall employ any of

his employees…for a workweek longer than forty hours unless such employee receives

compensation for his employment in excess of the hours above specified at a rate not less than one

and one-half times the regular rate at which he is employed.” 29 U.S.C. § 207(a)(1).

         70.   Defendant failed to compensate Plaintiffs and the other FLSA Class Members at a

rate not less than one and one-half times their regular wage for time worked in excess of forty

hours per week during many pay periods during their employment with Defendant.

         71.   Defendant, by its failure to fully compensate Plaintiffs and the other FLSA Class

Members as set forth above, violated the FLSA, including but not limited to, 29 U.S.C. §§ 206 and

207.

         72.   The FLSA also provides that “[a]ny employer who violates the provisions of

section 206 or section 207 of this title shall be liable to the employee or employees affected in the

amount of their unpaid minimum wages, or their unpaid overtime compensation, as the case may

be, and in an additional equal amount as liquidated damages…The court in such action shall, in

addition to any judgment awarded to the plaintiff or plaintiffs, allow a reasonable attorney’s fee to

be paid by the defendants, and costs of the action.” 29 U.S.C. § 216(b).

         73.   The pattern, practice, and uniform administration of unlawful corporate policies

regarding employee compensation as alleged herein creates an entitlement to recovery by Plaintiffs



                                                 13
    Case: 1:19-cv-02008 Document #: 1 Filed: 03/22/19 Page 14 of 18 PageID #:14



and each FLSA Class Member for damages and wages owed, and for penalties, interest, costs, and

attorneys’ fees, in amounts to be proven.

        74.    Plaintiffs and the FLSA Class Members are entitled to damages equal to the

mandated minimum regular and overtime pay wages for all hours worked within the three years

preceding the filing of this Complaint, plus periods of equitable tolling, because Defendant acted

willfully and knew, or showed reckless disregard as to whether, its conduct was prohibited by the

FLSA.

        75.     Defendant has acted neither in good faith nor with reasonable grounds to believe

that its actions and omissions were not a violation of the FLSA, and as a result, Plaintiffs and the

FLSA Class Members are entitled to recover an award of liquidated damages in an amount equal

to the amount of unpaid minimum regular and overtime pay wages, pursuant to 29 U.S.C. § 216(b).

Alternatively, should the Court find Defendants did act with good faith and reasonable grounds in

failing to pay minimum regular and overtime pay wages, Plaintiffs and the FLSA Class Members

are entitled to an award of pre-judgment interest at the applicable legal rate.

                                   COUNT II
                VIOLATIONS OF THE ILLINOIS MINIMUM WAGE LAW

        76.    Plaintiffs incorporate all of the allegations and statements made in paragraphs 1

through 75 above as if fully reiterated herein.

        77.    The IMWL provides that “on and after July 1, 2010 every employer shall pay to

each of his or her employees who is 18 years of age or older in every occupation wages of not less

than $8.25 per hour.” 820 ILCS 105/4(a)(1).

        78.     Defendant failed to compensate Plaintiffs and the other IMWL Class Members for

all hours worked during the course of their employment at an average wage of at least $8.25 per

hour.


                                                  14
      Case: 1:19-cv-02008 Document #: 1 Filed: 03/22/19 Page 15 of 18 PageID #:15



        79.    The IMWA also provides that “no employer shall employ any of his employees for

a workweek of more than 40 hours unless such employee receives compensation for his

employment in excess of the hours above specified at a rate not less than 1 1/2 times the regular

rate at which he is employed.” 820 ILCS 105/4a(1).

        80.    Defendant failed to compensate Plaintiffs and the other IMWL Class Members at a

rate not less than one and one-half times their regular rate for time worked in excess of forty hours

per workweek during many pay periods during their employment with Defendant.

        81.    Defendant, by its failure to fully compensate Plaintiffs and the other IMWL Class

Members as set forth above, violated the IMWL, including but not limited to, 820 ILCS 105/4 and

4a.

        82.    The IMWL provides that “[i]f any employee is paid by his employer less than the

wage to which he is entitled under the provisions of this Act, the employee may recover in a civil

action the amount of any such underpayments together with costs and such reasonable attorney’s

fees as may be allowed by the Court, and damages of 2% of the amount of any such underpayments

for each month following the date of payment during which such underpayments remain unpaid.”

820 ILCS 105/12(a).

        83.    The pattern, practice and uniform administration of unlawful corporate policies

regarding employee compensation as alleged herein creates an entitlement to recovery by

Plaintiffs and each IMWL Class Member for damages and wages owed, and for penalties, interest,

costs, and attorneys’ fees, in amounts to be proven.

                                     COUNT III
                VIOLATION OF THE CHICAGO MINIMUM WAGE ORDINANCE

        84.    Plaintiffs incorporates all of the allegations and statements made in paragraphs 1

through 83 above as if fully reiterated herein.


                                                  15
    Case: 1:19-cv-02008 Document #: 1 Filed: 03/22/19 Page 16 of 18 PageID #:16



        85.    The CMWO provides that beginning on July 1, 2017, any wages to be paid to

employees thereunder shall be no less than the greater of (1) the minimum hourly wage set by the

IMWL, (2) the minimum hourly wage set by the FLSA, or (3) $11.00 per hour. Chicago Municipal

Code § 1-24-020.

        86.    The CMWO also provides that any wages to be paid to employees thereunder are

subject to the overtime compensation provisions contained in the IMWA. Chicago Municipal Code

§ 1-24-040.

        87.    Defendant failed to compensate Plaintiffs and the other CMWO Class Members for

all hours worked during the course of their employment at an average wage of at least $11.00 per

hour.

        88.    Defendants also failed to compensate Plaintiffs and the other CMWO Class

Members at a rate not less than one and one-half times their regular rate for time worked in excess

of forty hours per workweek during many pay periods during their employment with Defendant.

        89.    Defendant, by its failure to fully compensate Plaintiffs and the other CMWO Class

Members as set forth above, violated the CMWO.

        90.    The CMWO provides that “[i]f any Covered Employee is paid by his Employer less

than the Wage to which he is entitled under this chapter, the Covered Employee may recover in a

civil action three times the amount of such underpayment together with costs and such reasonable

attorney’s fees as the court allows.” Chicago Municipal Code § 1-24-110.

                                    PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs, the FLSA Class Members, the IMWL Class Members, and the

CMWO Class Members pray for relief as follows:




                                                16
Case: 1:19-cv-02008 Document #: 1 Filed: 03/22/19 Page 17 of 18 PageID #:17



        a.     Designation of this action as a collective action on behalf of the proposed

               FLSA Class and prompt issuance of notice pursuant to 29 U.S.C. § 216(b)

               to all members of the FLSA Class, apprising them of the pendency of this

               action and permitting them to assert timely FLSA claims in this action by

               filing individual consents to join pursuant to 29 U.S.C. § 216(b);

        b.     Determination that this action may further be maintained as a class action

               under Fed. R. Civ. P. 23;

        c.     That Plaintiffs be appointed as the representatives of the FLSA Class, the

               IMWL Class, and the CMWO Class;

        d.     A declaration that Defendant is financially responsible for notifying all

               Class Members of its violations of the FLSA, IMWL, and CMWO;

        e.     Designation of the Law Offices of Todd M. Friedman, P.C. as the attorneys

               representing the putative collective action and class action Plaintiffs;

        f.     A declaratory judgment that the practices complained of herein are unlawful

               under the FLSA, the IMWL, and the CMWO;

        g.     An award of damages for all compensation due to Plaintiffs, the FLSA Class

               Members, the IMWL Class Members, and the CMWO Class Members

               under the FLSA, IMWL, and the CMWO, to be paid by Defendant;

        h.     An award of liquidated damages in an amount equal to all additional

               compensation due to Plaintiffs, the FLSA Class Members, the IMWL Class

               Members, and the CMWO Class Members, pursuant to 29 U.S.C. § 216(b);

        i.     An award of statutory penalties to Plaintiffs, the FLSA Class Members, the

               IMWL Class Members, and the CMWO Class Members of two percent



                                           17
    Case: 1:19-cv-02008 Document #: 1 Filed: 03/22/19 Page 18 of 18 PageID #:18



                       (2%) per month of all underpayments due to them, pursuant to 820 ILCS

                       105/12(a);

               j.      Costs and expenses of this action incurred herein, including reasonable

                       attorneys’ fees and expert witness fees;

               k.      Pre-judgment and post-judgment interest, as provided by law; and

               l.      Any and all such other and further legal and equitable relief as this Court

                       deems necessary, just and proper.



                                         JURY DEMAND

       Plaintiffs demand a trial by jury on all issues in this action so triable, except for any issues

relating to the amount of any attorneys’ fees and litigation costs to be awarded should Plaintiffs

prevail on any of their claims in this action.


                                                 RESPECTFULLY SUBMITTED,

                                                 DERLESHER EDWARDS and
                                                 JENNIFER LEAVELL

                                                 By:    /s/ David B. Levin
                                                        Attorney for Plaintiffs
                                                        Illinois Attorney No. 6212141
                                                        Law Offices of Todd M. Friedman, P.C.
                                                        333 Skokie Blvd., Suite 103
                                                        Northbrook, IL 60062
                                                        Phone: (224) 218-0882
                                                        Fax: (866) 633-0228
                                                        dlevin@toddflaw.com




                                                   18
